Citation Nr: 1539191	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  10-25 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for residuals of a bilateral leg injury.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to December 1971.  He received the Army Commendation Medal.

These matters initially came before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In that decision, the RO denied entitlement to service connection for a back injury, a bilateral injury to the legs, hearing loss, and tinnitus.  

The Veteran testified before the undersigned at a September 2012 hearing at the RO (Travel Board hearing).  A transcript of the hearing has been associated with the claims file.

In March 2013, the Board remanded these matters for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In its March 2013 remand, the Board instructed the AOJ to attempt to secure copies of all hearing tests performed by the Veteran's former employer (Federal Mogul Corp.) during the period from 1973 through 1984.  The AOJ subsequently sent the Veteran a letter in April 2013 and asked him to identify any additional relevant VA or private medical treatment and to submit the appropriate release form so as to allow VA to obtain any identified private treatment records.  However, the AOJ did specifically ask the Veteran to complete a release form to allow VA to obtain copies of hearing tests performed by Federal Mogul Corp. from 1973 through 1984 and there is no evidence that any other efforts were otherwise taken to obtain these records.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268, 271   (1998).  Where a remand order of the Board is not complied with, the Board itself errs in failing to ensure compliance.  Id. at 270-71.  As the AOJ did not specifically attempt to obtain all additional hearing tests from the Veteran's former employer, the Board is compelled to again remand the issues of entitlement to service connection for bilateral hearing loss and tinnitus for compliance with the instructions in its March 2013 remand.

The Veteran was afforded VA examinations in November 2008 and May 2013 to assess the etiology of his claimed hearing loss and tinnitus.  The examiner who conducted the November 2008 examination opined that it was not likely ("less likely as not"/"less than 50 percent probability") that the Veteran's hearing loss was related to service.  Rather, it was more likely that the hearing loss had occurred in the years following his separation from service.  This opinion was based on the fact that his hearing was within normal limits at the time of his separation from service and that he had a history of occupational noise exposure.

The November 2008 examiner also opined that the Veteran's tinnitus was likely secondary to his hearing loss and that it was not likely ("less likely as not") related to military noise exposure.  There was no further explanation or rationale provided for this opinion.

The audiologist who conducted the May 2013 VA examination opined that the Veteran's hearing loss was not likely (not "at least as likely as not"/"50 percent probability or greater") caused by or the result of an event in service.  Rather, it was incurred in the years following service.  He reasoned that the Veteran's audiogram at the time of separation indicated that his hearing was within normal limits.  Also, a "1982 civilian employment audiogram" indicated that hearing was within normal limits in the right ear and that there was mild high frequency hearing loss in the left ear.

The November 2008 and May 2013 hearing loss opinions are insufficient because they do not reflect consideration of the Veteran's reports of a continuity of hearing loss symptomatology in the years since service and his report of having experienced temporary hearing loss in service following an enemy artillery attack in Vietnam.  In this regard, a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007). 

The November 2008 opinion pertaining to the Veteran's tinnitus is also insufficient because it is not accompanied by any specific explanation or rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed). 

Hence, a remand is also necessary to obtain new opinions as to the etiology of the Veteran's hearing loss and tinnitus.

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A  (West 2014); 38 C.F.R. § 3.159(c), (d) (2015). The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

The evidence reflects that the Veteran was awarded worker's compensation benefits from the Illinois Workers' Compensation Commission for a back injury with associated leg symptoms.  Although there are some records associated with the Veteran's worker's compensation claim associated with the claims file, it appears that there are additional records that have not yet been obtained.  For instance, an October 2008 VA psychiatry note indicates that the Veteran was scheduled for a hearing regarding his worker's compensation claim and there are no records of this hearing in the claims file.  When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and provide a release to obtain the records.  If the Veteran does not provide the release, VA must ask the Veteran to obtain the records.  38 C.F.R. § 3.159(e)(2).  These steps have not yet been taken to obtain all relevant records associated with the Veteran's worker's compensation claim.  Thus, a remand is also necessary to attempt to obtain any additional relevant private treatment records.

Updated VA treatment records should also be secured upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to specifically complete authorizations for VA to obtain all records associated with his worker's compensation claim with the Illinois Workers' Compensation Commission (including any hearing transcripts and all medical records relied upon to make the decision) and copies of all hearing tests performed by Federal Mogul Corp. during the period from 1973 through 1984.  The AOJ shall attempt to obtain any records for which a sufficient release is received.  All efforts to obtain these records must be documented in the claims file.

If the Veteran fails to furnish any necessary releases for private treatment records, he shall be advised to obtain the records and submit them to VA.

If any putative records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claims.
2.  Obtain and associate with the claims file all updated VA records of treatment, to specifically include all records from the Iowa City VA Health Care System dated from May 2013 through the present and all such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the claim file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

3.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, ask the audiologist who conducted the May 2013 VA audiologic examination to review the claims file (including a copy of this remand, all relevant records contained in VBMS and the Virtual VA system, and any records obtained pursuant to this remand) and provide a new opinion as to the etiology of the Veteran's current hearing loss and tinnitus.

For any hearing loss and tinnitus diagnosed since April 2008, the opinion provider shall answer the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the current hearing loss had its clinical onset in service, had its onset in the year immediately following service (in the case of any currently diagnosed organic disease of the nervous system), is related to the Veteran's reported noise exposure in service, is related to his reported temporary hearing loss in service following an enemy artillery attack, or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the current tinnitus had its clinical onset in service, had its onset in the year immediately following service (in the case of any currently diagnosed organic disease of the nervous system), is related to the Veteran's reported noise exposure in service, is related to his reported tinnitus in service following an enemy artillery attack, or is otherwise the result of a disease or injury in service?

In formulating the above opinions, the opinion provider shall specifically acknowledge and comment on any hearing loss and tinnitus diagnosed since April 2008, the Veteran's reported noise exposure in service, his reports of tinnitus and temporary hearing loss in service following an enemy artillery attack, and the Veteran's reports of continuing hearing loss and tinnitus in the years since service.  The absence of evidence of treatment for hearing loss and tinnitus in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

For purposes of the above opinions, the opinion provider shall presume that the Veteran's reports of noise exposure in service and tinnitus and temporary hearing loss in service following an enemy artillery attack are accurate.

The opinion provider must provide reasons for each opinion given.

If the May 2013 audiologist is unavailable or otherwise unable to provide the requested opinions, the Veteran shall be afforded a new VA examination to obtain the necessary opinions.

4.  If a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

